Title: To James Madison from James Ogilvie, 18 May 1810 (Abstract)
From: Ogilvie, James
To: Madison, James


18 May 1810, Augusta. Thanks JM for his “friendly letter [not found] … in reply to one which I took the liberty to address to you from Portland.” Plans to spend several months in Kentucky, in “seclusion & solitary study,” to work on a series of orations: “‘The Progress & Prospects of society in the U.S.’—‘The Licentiousness of the Press & the most eligible & probably efficient corrective of this fundamental evil’—And ‘The nature, effects and tendencies of moral Fiction.’” Asks JM to suggest further topics “to be illustrated from the Rostrum.” Encloses for JM’s perusal “a little hasty publication,” mentioning that he reveres the memory of Charles Brown and knows his biographer Allen. Also encloses a “little effusion” [not found] which he hopes Dolley Madison will read.
